                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION


UNITED STATES OF AMERICA,                         )
                                                  )
                         Plaintiff,               )
                                                  )
       vs.                                        )      No. 19-03161-10-CR-S-RK
                                                  )
KENNETH B. CRAWFORD,                              )
                                                  )
                         Defendant.               )


                        ACCEPTANCE OF PLEA OF GUILTY AND
                             ADJUDICATION OF GUILT


       Pursuant to the Report and Recommendation of the United States Magistrate Judge, to

which there has been no timely objection, the plea of guilty to Counts One and Eleven of the

Superseding Indictment filed on February 18, 2020, is now Accepted and the Defendant is

Adjudged Guilty of such offense. Sentencing will be set by subsequent Order of the Court.



                                                       /s/ Roseann Ketchmark
                                                      ROSEANN KETCHMARK
                                                  UNITED STATES DISTRICT JUDGE




Date: August 12, 2020




         Case 6:19-cr-03161-RK Document 315 Filed 08/12/20 Page 1 of 1
